Cased 19 e-0822KMWv Doeumaahb62 Fitad P8620 Padgd pb22

PELUSO & TOUGER, LLP
70 LAFAYETTE STREET
NEW YORK, NEW YORK 10013
PelusoandTouger.com

Ph. No. (212) 608-1234
Fax No. (212) 513-1989

BY ECF:

Saas
Sa

USDC SDNY
DOCUMENT

August 6, 2020

 

Honorable Kimba Wood

United States District Court Judge
United States Courthouse

500 Pearl Street

DOC #:

ELECTRONICALLY FILED

 

DATE FILED: 3/7/20

 

 

 

New York, NY 10007

Re: United States v. Anthony Melo,
19 Cr 821 (KMW)

 

Your Honor, MEMO ENDORSED

I am writing on behalf of the defendant, Anthony Melo who as the Court is aware is
released on a $100,000.00 Bond, co-signed by three members of his family and is on
home detention with electronic monitoring. Since his release from custody Mr. Melo
has fulfilled all of pre-trial release requirements. Mr. Melo’s brother was to begin
his Marine service career on August 22™4 however, the family just got notice that the
date has been moved up to Monday, August 10, Thus, his family is planning a
goodbye party for him in Soundview Park in the Bronx on Saturday, August 8" to be
attended by various members of the family. The party is being held outdoors so that
it can be conducted safely with Covid 19 protocols in effect. Mr. Melo would most
respectfully request permission to leave his home and attend this farewell from
11:00am until 8:00pm. I know this is a long time but this is because he wants to
help his mother with the setup and cleanup of the party. I understand that it is
unusual for home detainees to be allowed out to attend a social gathering but this is
for a very unique reason, his brother is joining the marines and Mr. Melo probably
will not get to see him again for quite some time because of the ramifications of this
case. Thus, I respectfully beg the Court to allow Mr. Melo to attend the send off. We
are in unique times and I ask the Court to show Anthony some mercy and allow him
to attend. I contacted his Pre-Trial Officer, Keyana Pompey and the Government but
have not received a response from either party.
CaSS4 LIDCOOSZ2-KMWV DoOocnTBAN6 §2 FieedsHe/aed Pags2 DobL2

Honorable Kimba Wood
August 6, 2020
Page 2 of 2

His mother who was appointed by the Court as a Third Party Guardian will be with
him the entire time. Thus, I would respectfully request that the Court grant the
above request. Thank you very much for your consideration of this matter

Respectfully yours,
David You ger
David Touger
cc: AUSA Jacob Warren
Pre-Trial Services Officer Pompey

aK [9.0
50 ‘ORDERED, b Ny, N.Y.

Medan a, Usrveh

_ KIMBAM: WOOD
US.DJ.

 
